Citation Nr: 1443521	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
	

REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1972 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision in which the RO awarded service connection and assigned an initial, 50 percent rating for PTSD, effective January 24, 2007.  In September 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for PTSD.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.  In July 2012, the RO continued the Veteran's 50 percent rating for PTSD in a supplemental SOC (SSOC).  

In October 2013, the Board remanded the Veteran's claim for an initial rating in excess of 50 percent for PTSD to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claim (as reflected in an April 2014 SSOC) and returned the matter to the Board for further consideration.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized the appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that this appeal is now being processed using Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the January 24, 2007, effective date of the award of service connection, the Veteran's psychiatric symptoms have included nightmares and sleep impairment, depression, an anxious mood, irritability, flashbacks, hypervigilance, an exaggerated startle response, and social isolation; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, January 2007 and May 2007 pre-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no notice letter specific to the downstream higher initial rating issue was provided; however, none was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Moreover, on these facts, the Veteran is not prejudiced by the absence of  any such notice.  As indicated, appropriate notice was previously provided in connection with the claim for service connection.  Moreover, the March SOC set forth the applicable rating criteria (the timing and form of which suffices, in part, for Dingess/Hartman).  Thereafter, the Veteran was afforded opportunity to respond, and SSOCs issued in July 2012 and April 2014 reflect readjudication of the claim.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists primarily of VA treatment records and the report of a VA examination conducted in August 2009.  Also of record and considered in connection with the appeal are various written statements.  Notably. neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim on appeal.  The Board finds that no additional AOJ action to further develop the record in connection with the claim on appeal, prior to appellate consideration, is required.

As noted above, the Board sought further development of the claim in October 2013.  The RO/AMC was directed to obtain records from the Social Security Administration (SSA).  The record shows that the RO/AMC obtained all requested records.  Thus, the Board is satisfied that there was  compliance with the prior  remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

January 2007 VA treatment records show that the Veteran was "feeling much better, and sleeping much better."  He was not able to recall a nightmare in the last two weeks.  The treating physician noted that the Veteran's facial expressions were sad and lonely, he avoided eye contact, and he was emotionally and psychologically distant.  He was cognitively intact.  He was chronically but only mildly depressed, less worried, and less anxious.  The Veteran had no fears, phobias, obsessions, depersonalization, or derealization.  He was well-oriented with good insight and judgment.

In October 2007, the Veteran's mood was good and his affect was full-range.  His speech was within normal limits.  He denied suicidal ideation, homicidal ideation, and visual and auditory hallucinations.  His thought process was clear, but tangential at times.  His insight and judgment was good.

November 2007 VA treatment records show that the Veteran was feeling "very centered [and] very grounded."  It was noted that the Veteran was socially isolated, but he was tending to his personal needs and personal hygiene.  He was not experiencing any war-related nightmares.  The Veteran was more emotionally expressive, he was not sad, and his level of energy and activity were at a "normal level."  The Veteran was no longer irritable.  He was friendly, cooperative, informative, and cognitively intact.  He was well-oriented with fair insight and judgment.

During VA treatment in December 2007, the Veteran reported that he was feeling "very good," except for a couple of bad nightmares.  His sleep was restful and uninterrupted.  The Veteran reported that he was socially isolated, but was tending to his personal needs and personal hygiene.  He was no longer irritable.  He was friendly, cooperative, informative, and cognitively intact.  He was well-oriented with fair insight and judgment.  His PTSD was described as partially controlled.

In January 2008, the Veteran's mood was fair and his affect was full-range.  His speech was within normal limits and he denied any suicidal or homicidal intent or plan.  His thought process was clear and goal directed, and his insight and judgment were good.

In February 2008, the Veteran reported that he was feeling "good," but his sleeping was interrupted and unrestful.  He was still socially isolated, but tended to his personal needs and personal hygiene.  He was more emotionally expressive and was no longer irritable.

In March 2008, the Veteran was feeling "really good," but he was still not sleeping through the night and was having difficulty falling asleep.  The Veteran was socially isolated and stated that he was not ready for groups of people.  However, he was tending to his personal needs and personal hygiene.  He was not irritable, and was well-oriented with fair insight and judgment.

In April 2008, the Veteran stated that he was "happy about life, in a good mood."  He reported that his sleeping had been restful and uninterrupted.  He was socializing more, and tending to his personal needs and personal hygiene. 

In May 2008, during a suicidal risk assessment, the Veteran reported having suicidal ideation.  The clinician reported that the Veteran had never made a suicide attempt.  He had minimal indication of impulsivity.  He did not complain of severe emotional distress, severe anxiety, panic symptoms, hopelessness and/or demoralization, obsessionality, recent intoxications, or hallucinations.  He did complain of occasional insomnia.  He complained of social isolation.  The clinician's opinion was that the Veteran presented limited baseline risk factors. 

In July 2008, the Veteran reported that he was feeling "fine."  His sleep was restful, but interrupted.  He was experiencing disturbing nightmares and night sweats, and was uncomfortable in crowded places.  He had severe social isolation and continued with avoidant behavior.  He was appropriately dressed and groomed.  He was cognitively intact and well-oriented with fair insight and judgment.

The Veteran was afforded a VA examination in August 2008.  He then reported that he slept  only a few hours each night due to combat-related nightmares.  He reported having intrusive thoughts about Vietnam, did  not have close friends, and was often irritable and short-tempered.  He was easily distracted and often lost his train of thought.  He was wary of others and often scans his environment.  He was agitated by loud, unexpected noises.  He experienced these symptoms on a daily basis, and the symptoms were described as severe in nature.  The Veteran had been married twice.  He reported that both wives complained that he was moody and irritable.  The Veteran reported that he had no close friends and that he has always kept his feelings to himself since leaving the military.  He stated that he was  anxious in most social settings and is prone to panic attacks.  He reported that he had no hobbies.  

The examiner noted that the Veteran was well-groomed and neatly attired, indicating that he has no difficulty maintaining basic life skills.  He made good eye contact and was oriented in all three spheres.  His affect was depressed and his mood was sad and tense.  His rate of speech was within normal limits, and he was not tangential in speech.  He displayed a moderate impairment of his short-term memory, but his long-term memory was fully intact.  He denied auditory and visual hallucinations.  He denied homicidal ideation.  He admitted that he had had  suicidal ideation from time to time, but he stated that he would never attempt suicide.  The Veteran stated that he felt depressed and anxious much of the time and that he found  it difficult to be in the company of others due to his panic attacks.  He denied any ritualistic behaviors that negatively impacted his day to day functioning.

The examiner noted  the the Veteran had severe sleep disturbance due to combat-related nightmares and he has intrusive thoughts about Vietnam.  He demonstrated a markedly diminished interest and participation in significant activities.  He had a restricted range of affect and difficulty expressing his feelings.  He had intense feelings of detachment and estrangement from others.  He was anxious and depressed most of the time, and was irritable and prone to outbursts of anger.  He had difficulty concentrating and was easily distracted.  He displayed hypervigilance and had an exaggerated startle response.  The assigned  GAF score was 35. 

The examiner opined that the Veteran displays a severe deficit in social functioning as a result of his PTSD.  The examiner also noted that the Veteran displayed a severe deficit in vocational functioning as a result of a cerebral vascular accident.  The examiner opined  that the Veteran stopped working in 1997 and will never return to work.  He indicated that the Veteran's PTSD contributed only minimally to the deficit in vocational functioning.

Treatment records dated from September 2008 to February 2010, Veteran reported experiencing nightmares one to two times each week.  He was appropriately dressed and groomed.  He reported that he was uncomfortable in crowded places and experienced severe social isolation.  He was cognitively intact and well-oriented with good insight and judgment.  In September 2009, the Veteran enrolled in a part-time MSW program.

In April 2010, the Veteran reported that he was experiencing anger and did not want to see anyone.  The Veteran reported suicidal ideations, but the clinician noted that "suicidal lethality is not at [an] alarming level by any mean."

During VA treatment in May 2010, the Veteran reported feeling "very well," and that his sleep had been restful and only occasionally interrupted by bad dreams.  His Vietnam war trauma nightmares occurred two to three times each week.  He reported that he was uncomfortable in crowded places, he had severe social isolation, and he avoided war movies and news stories.  The Veteran was appropriately dressed and groomed.  The Veteran reported that he was no longer feeling depressed since he started taking Wellbutrin in April 2010.  He was cognitively intact and well-oriented with good insight and judgment.  He was enrolled in a full-time MSW program.  

VA treatment records dated between July 2010 and November 2011 show that the Veteran reported experiencing nightmares one to two times each week.  He was noted to be consistently appropriately dressed and groomed.  He reported that he was uncomfortable in crowded places and experienced severe social isolation.  His affect was full and his mood was "pretty good."  He was cognitively intact and well-oriented with good insight and judgment.  In August 2011, his assigned GAF score was 45.

In December 2011, the Veteran reported that he had been feeling very angry for the last month, and was impatient with others.  He had nightmares one to two times each week.  He was cognitively intact and well-oriented with good insight and judgment.  His medication dosage was increased, and in January 2012 the Veteran reported that his mood was improving.  

Treatment notes dated in August 2012 show that the Veteran was alert and oriented.  He was casually and appropriately groomed.  The Veteran stated that his mood is euthymic and he no longer needs the benefit of supportive counseling.  His assigned GAF score was 45.

In September 2012, the Veteran's assigned GAF score was 45.  He reported that he was "feeling good physically but emotionally dysfunctional."  He experienced nightmares one to two nights each week, and had severe social isolation.  His affect was described as full.

VA treatment notes dated between October 2012 and February 2013, indicated the Veteran's mood was mildly depressed with congruent affect to euthymic with congruent affect.

Treatment notes dated from March 2013 to April 2013 document reveal that the Veteran's mood was depressed with congruent affect.  He reported that his war-related nightmares were less frequent and less disturbing, but he was still uncomfortable in crowded places and experienced severe social isolation.  He had full affect, and was cognitively intact and well-oriented with good insight and judgment.  In March 2013, his assigned GAF score was 45.

In May 2013, the Veteran's mood was depressed with congruent affect.  He did not report suicidal ideation.  He complained of insomnia, panic symptoms, and severe emotional distress.  He  had appropriate and full affect and he was well-oriented with good judgment and insight.
	
In June 2013, the Veteran's mood was euthymic with congruent affect.  The Veteran reported that he had nightmares which were less frequent and less disturbing.  He was uncomfortable in crowded places and his severe social isolation remained unchanged.  He was appropriately dressed and groomed.

In July 2013, the Veteran's mood was described as less depressed with brighter affect than on previous visit.  

In August 2013, the Veteran's assigned GAF score was 45.  He reported experiencing episodes of depression and intrusive thoughts of military trauma in Vietnam.  He also experienced hypervigilance and social isolation.  

Social work notes dated in September 2013 and in October 2013 show that the Veteran's mood was euthymic with congruent, bright affect.  In September 2013, his assigned GAF score was 45.

VA treatment records dated between November 2013 and March 2014 indicate that the Veteran experienced nightmares with war trauma content, flashbacks, and was uncomfortable in crowded places.  His severe social isolation remained unchanged.  He was appropriately dressed and groomed.  He had appropriate and full affect and was cognitively intact and well-oriented with good insight and judgment.  In January 2014, his assigned GAF score was 45.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran has been assigned an initial 50 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the type and severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects diagnoses bipolar disorder and adjustment disorder with mixed anxiety and depressed mood.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).   As there is no indication that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his PTSD.

The Board finds that a rating greater than 50 percent for PTSD is not warranted at any point since the effective date of service connection.  In this respect, the lay and medical evidence has not established that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment. 

As reflected above, for the period under consideration, there is no evidence of such symptoms/manifestations as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood noted, which are the type of symptoms supporting the assignment of a 70 percent rating.  In fact, for the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, frequency and/or severity to warrant the assignment of a 70 percent rating.  In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In addition, there have been no recorded or reported incidents of impaired impulse control or violence.  Although the Veteran has reported intermittent suicidal ideation, he has consistently denied any current plan or intent.  The Board also notes that the Veteran has exhibited mood disturbances.  However, the Board finds such disturbances do not rise to the level of "continuous panic or depression affecting the ability to function independently," as contemplated in a 70 percent rating.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, flashbacks, hypervigilance, and an exaggerated startle response.  See Mauerhan, supra. However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board also points out that none of the enumerated symptoms/manifestations listed in the rating criteria as consistent with the assignment of a 100 percent schedular rating for PTSD have been shown since the award of service connection.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, for the period in question, the clinical evidence did not demonstrate symptoms/manifestations of PTSD indicative of total occupational and social impairment.

The Board further finds that none of the GAF scores assigned at any point since the effective date of the award of service connection provides a basis for assigning a higher rating.  As indicated, the Veteran was assigned a GAF score of 35 during his August 2008 VA examination.  The remaining  GAF scores assigned during the appeal period were 45.  

Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

While the Board notes that Veteran's lowest assigned  GAF score of 35 might, conceivably, suggest more significant impairment than what is contemplated by the assigned 50 percent rating, notably the Board notes that the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no evidence of symptoms of illogical or irrelevant speech or impaired judgment, or that the Veteran neglects his family, or comparable symptoms. The Board emphasizes that the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board further notes that the GAF score of 35 was only assigned on one occasion, whereas GAF scores of 45-a score more consistent with the symptoms shown and assigned 50 percent rating-was assigned on multiple occasions throughout the period under consideration.  This fact further , weighs against a finding that the assigned GAF of 35 (an anomaly) is most representative of the Veteran's level of psychiatric impairment.  

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 50 percent for PTSD.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the effective date of the award of service connection has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points.  The rating schedule fully contemplates the described symptomatology.  Although, as noted, all psychiatric symptoms manifested are not listed among those identified as indicative of particular ratings, the Board has considered the full extent of his psychiatric impairment in evaluating the disability.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's psychiatric symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the October 2008 VA examiner opined that the Veteran would never work again due to his cerebral vascular accident, and that his PTSD contributed only minimally to his vocational impairment.  Treatment notes dated in March 2014 indicate that the Veteran is a licensed social worker but has been unable to find employment.  However, the Veteran has not alleged, and the evidence does not show, that his PTSD renders him unemployable.  As such, the matter of the  Veteran's entitlement to a TDIU due to PTSD has not been raised in conjunction with the current claim for higher rating, and need not be addressed.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


